I dissent. The evidence is not, in my opinion, sufficient to support the finding of the trial court that "It is not true that the death of said Fong Wing was caused wholly or directly by personal injury intentionally inflicted upon him." There is no doubt, from the evidence adduced, that the shot which killed Fong Wing was deliberately aimed at him. Whether the person who did the shooting intended to kill Fong Wing, or intended to kill some other person and under the mistaken *Page 429 
belief that Fong Wing was such other person shot and killed Fong Wing, it cannot be denied that he did intend to kill the body at whom he aimed. If it be true that the assailant was mistaken and the deceased was not the man he intended to kill, that he was not the man for whom he intended the bullet, this fact does not alter the result. His intent at, the time was to shoot the man at whom he aimed, namely, Fong Wing. Any mistaken conception that Fong Wing was another person was formed before he fired at him. The intent of the assailant when he took aim and fired was to hit the man before him. Obviously, therefore, it was an injury intentionally inflicted upon the deceased, identified though he may have been in the mind of his assailant as the man whom his assailant believed him to be, and comes, therefore, in my judgment within the exception in the policy. If this be so then it follows that the finding is not supported by the evidence and the defendant is not liable.